Citation Nr: 1024238	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 
2004, for the grant of service connection for compression 
neuropathy of the right arm.

2.  Entitlement to an effective date earlier than November 1, 
2004, for the grant of service connection for compression 
neuropathy of the left arm. 

3.  Entitlement to an effective date earlier than November 1, 
2004, for the grant of service connection for multiple 
sclerosis with loss of use of bilateral lower extremities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005 and August 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The record reflects that the Veteran requested a travel Board 
hearing but that he subsequently cancelled the request.


FINDINGS OF FACT

1.   A claim of entitlement to service connection for 
"pressure" of the arms was denied in December 1967 due to 
the appellant's failure to report for a VA examination; the 
Veteran did not appeal.

2.  The Veteran's application to reopen a claim of 
entitlement to service connection for upper arm disorders was 
received on November 1, 2004.

3.  Entitlement to service connection was granted for 
compression neuropathy of the right and left arms, effective 
November 1, 2004.

4.  A claim of entitlement to service connection for a loss 
of feeling and numbness in the lower back and legs were 
received on September 30, 2005.   

5.  In an August 2007 rating decision, the RO granted service 
connection for multiple sclerosis with loss of use of the 
lower extremities effective November 1, 2004.    

6.  There is no evidence of record to show that a claim of 
entitlement to service connection for multiple sclerosis was 
received by VA prior to November 1, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 1, 
2004, for the grant of entitlement to service connection for 
compression neuropathy of the right arm have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2009).

2.  The criteria for an effective date prior to November 1, 
2004, for the grant of entitlement to service connection for 
compression neuropathy of the left arm have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.400.

3.  The criteria for an effective date prior to November 1, 
2004, for the grant of entitlement to service connection for 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The United States Court of Appeals for the Federal Circuit 
and for Veterans Claims has held that once a claim is 
granted, the claim is substantiated and additional VCAA 
notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

VA provided the Veteran with adequate notice of how effective 
dates are assigned in March 2006.  The Veteran was provided a 
letter in June 2006 with respect to his claims of entitlement 
to earlier effective dates for compression neuropathy of the 
right and left arms.  In the December 2008 statement of the 
case, the RO provided a detailed analysis for why the 
effective dates of November 1, 2004, were assigned.  The 
Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims for an earlier 
effective date and has provided argument as to why he 
warrants earlier effective dates.  The claims were 
readjudicated in a March 2010 supplemental statement of the 
case.

The file contains the Veteran's original application for 
compensation benefits, service treatment records, 
correspondence, and VA and private treatment reports that are 
relevant to the issue before the Board, and neither the 
Veteran nor his representative has indicated that there are 
any outstanding documents to be associated with the file that 
would be relevant to these claims.  

Factual Background

The Veteran submitted his original claim of entitlement to 
service connection for "pressure" of the arms in October 
1967.  In December 1967, the RO notified the Veteran that his 
claim had been denied because he failed to report for a 
scheduled examination.  He did not appeal the decision.  
Hence, the December 1967 decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009).

The Veteran once again filed an application for service 
connection for numbness and weakness of the arms that was 
received on November 1, 2004.  In an April 2005 rating 
decision, the RO granted entitlement to service connection 
for compression neuropathy of the left and right arm, and 
assigned an effective date of November 1, 2004 for each 
disorder.  The Veteran appealed the effective dates.  

On September 30, 2005, the Veteran submitted a claim of 
entitlement to service connection for loss of feeling and 
numbness in his lower back and legs.  By an August 2007 
rating decision, the RO granted entitlement to service 
connection for multiple sclerosis with loss of use of the 
lower extremities and assigned an effective date of November 
1, 2004 (the date of the Veteran's reopened claim for service 
connection for a neurological condition affecting the upper 
extremities).  The Veteran appealed the effective date of the 
grant of service connection for multiple sclerosis.   

Analysis

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 
3.105(a).

Compression Neuropathy of the Right and Left Arms

The Veteran does not dispute the date of his reopened claims 
which is November 1, 2004.  Instead, he argues that the 
effective dates should go back to 1967, when his original 
claim for a condition of the upper arms was received by the 
RO.  In a July 2008 written statement, the representative 
argues that there are numerous examples of the VA's failure 
to assist when the claim was originally submitted in October 
1967.  

With regard to the Veteran's failure to report for a 
scheduled VA examination, the representative stated that the 
evidence shows that on a VA Form 07-3542-a copy of which has 
been associated with the claims folder-the appellant wrote 
that he could not report for an examination on Monday 
mornings but that he could report on Friday afternoons at 
2:00 p.m.  The representative stated that the original VA 
examination was scheduled on November 17, 1967 at 9:30.  The 
representative concluded that to deny the Veteran's claim for 
"failure to report" when there were expressed times when he 
could report with no follow-up is not consistent with the 
intent of duty to assist.  

Additionally, in a detailed written statement received in 
March 2009, the Veteran reported that in October 1967, he 
requested that he be evaluated for a skin condition on his 
fingertips and for numbness and weakness of both of his arms.  
He stated that he was scheduled for a VA examination on 
November 7, 1967 in which he was evaluated for peeling skin 
on his fingers and hands, but nothing else.  In October 1968 
he received notification of an examination that was scheduled 
for October 22, 1968.  He stated that he indicated that he 
could not come at the time scheduled and specifically wrote 
on the opposite side of the notification that "I can report 
any Friday afternoon at 2:00 p.m." and mailed the form to 
the VA.  He stated that he never received a response to his 
handwritten offer to report for a new appointment.  He 
indicated that the VA finally gave him an evaluation for his 
arms when he filed a claim in 2004 and by that time, he had 
been diagnosed with multiple sclerosis in 1998 had been 
living with the crippling disability for several years.  

With regard to the argument that the RO erred by failing to 
schedule another examination, it must again be noted that the 
December 1967 decision is final.  Hence, that decision cannot 
be disturbed save for a finding of clear and unmistakable 
error.  The law, however, provides that allegations that VA 
failed in its duty to assist are, as a matter of law, 
insufficient to plead clear and unmistakable error.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous").
     
The representative also alleges that the evidence clearly 
shows that the Veteran had a chronic disability when he first 
filed his claim in 1967; however, the RO failed to obtain 
pertinent service treatment records prior to the initial 
denial.  Here, the representative argues that in his original 
claim submitted in October 1967, the Veteran reported seeking 
service connection for "condition of both arms - 3rd Field 
Hospital, Saigon" as the first attack of multiple sclerosis.  
It was noted, however, that the records from the 3rd Field 
Hospital were first received by the RO in 2005 and that if 
those records had been obtained prior to the initial 
decision, a more favorable outcome would have resulted.  

Under 38 C.F.R. 3.156(c) (2009), where new and material 
evidence consists of a supplemental report from the service 
department, the former adjudication will be reconsidered.  
38 C.F.R. §§ 3.156(c), 3.400(q)(2).  Such a case is then 
handled in the same manner as if there were clear and 
unmistakable error (CUE) in the prior determination (although 
there was no such error-the records are considered to have 
been lost or mislaid).  Significantly, however, even when the 
records from the Third Field Hospital are imputed to have 
been available to the rating board in December 1967, they do 
not provide a basis to establish entitlement to an earlier 
effective date.  

In this regard, the service medical records secured in 2005 
show that the appellant was hospitalized for seven days in 
December 1966 for compression neuropathy after wearing a PRC 
25 radio pack.  While the Board concedes that evidence of 
neuropathy existed in December 1966, a grant of entitlement 
to service connection for upper extremity "pressure" 
required competent evidence of a current disability in 1967.  
That is, evidence of a continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (1967).

The appellant, however, did not report any pertinent symptoms 
at his September 1967 separation examination, and clinical 
evaluation of his extremities at that time revealed normal 
findings.  Again, the Veteran was offered a VA compensation 
examination post service in November 1967, however, he failed 
to report for that examination.  Hence, the Board can only 
conclude that the clinical evidence available in December 
1967 did not show competent evidence of a chronic upper 
extremity disorder.  Indeed, such evidence was not submitted 
until 1984.  Thus, service connection was not warranted until 
that time as entitlement to service connection for a chronic 
disorder was not shown until 2004 when he filed a new claim.

The law further provides that any breach in 1967 of any duty 
to assist, at worst, constituted an adjudication based on an 
incomplete record and a breach of the duty to assist.  A 
breach of a duty to assist cannot constitute a clear and 
unmistakable error.  A claim that a decision was clearly and 
unmistakably erroneous is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and an 
incomplete record, factually correct in all other respects, 
is not clear and unmistakable error. Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

In support of his claim, the appellant submitted a letter 
from a private physician in April 2006 who reported that the 
appellant received treatment for bilateral upper extremity 
neuropathy as early as 1993.  Notably, an effective date of 
an award of service connection is not simply based on the 
earliest medical evidence showing a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).

In the present case, VA granted entitlement to compensation 
as of the date the Veteran filed his reopened claims on 
November 1, 2004.  There is simply no legal authority for VA 
to assign an earlier effective date.  The Board is bound by 
the law, and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  As the applicable law 
and regulatory provisions are clear on the issue at hand, the 
claim of entitlement to an effective date earlier than 
November 1, 2004, for the grant of service connection for 
compression neuropathy of the right and left arms must be 
denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.



Multiple Sclerosis

The Veteran contends that an earlier effective date is 
warranted for multiple sclerosis on the same bases that 
earlier effective dates are warranted for compression 
neuropathy of the right and left arms.  As discussed above, 
the Board has determined that earlier effective dates are not 
warranted for compression neuropathy of the right and left 
arms.  

The Board acknowledges that VA examiners of record have the 
placed the onset of the Veteran's multiple sclerosis to 
symptoms he experienced during his active service; however, 
the effective date of service connection cannot be based on 
the date of the earliest medical evidence showing that the 
Veteran had multiple sclerosis that was related to service.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde, 12 Vet. App. at 382.

The Veteran did not submit a claim of entitlement to service 
connection for loss of feeling and numbness of the lower back 
and legs until September 30, 2005.  In an August 2007 rating 
decision, the RO granted entitlement to service connection 
for multiple sclerosis with loss of use of bilateral lower 
extremities and assigned an effective date of November 1, 
2004, which is the date of receipt of the Veteran's claims 
for compression neuropathy of the right and left arms.  The 
Veteran has been assigned the earliest possible effective 
date for the award of service connection for multiple 
sclerosis.  There is absolutely no legal basis for an 
effective date earlier than November 1, 2004, for the award 
of entitlement to  service connection for multiple sclerosis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law).


ORDER

Entitlement to an effective date earlier than November 1, 
2004, for the award of service connection for compression 
neuropathy of the right arm is denied.

Entitlement to an effective date earlier than November 1, 
2004, for the award of service connection for compression 
neuropathy of the left arm is denied.

Entitlement to an effective date earlier than November 1, 
2004, for the award of service connection for multiple 
sclerosis with loss of use of bilateral lower extremities is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


